Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 1 of 9 PageID #: 94




      EXHIBIT A
TC 410164802696183984551                                                    Page 1 of 8
    Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 2 of 9 PageID #: 95



                              Receipt Info
 Total                       $106.95
              3Co9hay9-Zjkz-pYJb-NScA-qjQm80DVgKBA
                   7 items for $106.95 - 487d 3h ago
 Store                       6474
 Purchased                   Feb 2, 2019 07:43:00 AM (store local time)
 Uploaded                    Feb 2, 2019 01:44:33 PM (UTC)
 TC Number                   410164802696183984551
 Customer ID                 None
 Business Type               SAMS
 Entered Membership Number 10190130388140352
 Tender Type
 Tender Name                 :sams-p
 Subtotal                    $102.38
 Change Due                  $0.00
 Tax                               1 10.113 $2.122 6.725 $2.45
 Receipt source              ISP




file:///C:/Users/89z/AppData/Local/Microsoft/Windows/Temporary%20Internet%20Files/C... 6/3/2020
TC 410164802696183984551                                                    Page 2 of 8
    Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 3 of 9 PageID #: 96




 Item Parsed Data




file:///C:/Users/89z/AppData/Local/Microsoft/Windows/Temporary%20Internet%20Files/C... 6/3/2020
TC 410164802696183984551                                                    Page 3 of 8
    Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 4 of 9 PageID #: 97


 (No Image)
 Name            RENMBRSHIP
 Name on Receipt RENMBRSHIP
 Price           4500
 UPC
 Item-id         101
 Line Number     6
 Vertical Pixel  0
 Original Order 0
 (No Image)
 Name            PORTABELLA
 Name on Receipt PORTABELLA
 Price           498
 UPC
 Item-id         256218
 Line Number     7
 Vertical Pixel  0
 Original Order 1
 (No Image)
 Name            PORTABELLA
 Name on Receipt PORTABELLA
 Price           498
 UPC
 Item-id         256218
 Line Number     8
 Vertical Pixel  0
 Original Order 2
 (No Image)
 Name            PORTABELLA
 Name on Receipt PORTABELLA
 Price           498
 UPC
 Item-id         256218
 Line Number     9
 Vertical Pixel  0
 Original Order 3
 (No Image)
 Name            BATH TISSUE
 Name on Receipt BATH TISSUE
 Price           2098




file:///C:/Users/89z/AppData/Local/Microsoft/Windows/Temporary%20Internet%20Files/C... 6/3/2020
TC 410164802696183984551                                                    Page 4 of 8
    Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 5 of 9 PageID #: 98


 UPC
 Item-id          306453
 Line Number      10
 Vertical Pixel   0
 Original Order   4
 (No Image)
 Name            SHRED PARM
 Name on Receipt SHRED PARM
 Price           978
 UPC
 Item-id         477263
 Line Number     11
 Vertical Pixel  0
 Original Order 5
 (No Image)
 Name            DC ALB TUNA
 Name on Receipt DC ALB TUNA
 Price           1168
 UPC
 Item-id         127567
 Line Number     12
 Vertical Pixel  0
 Original Order 6

 Item Structured Data

 UPC as Scanned       00000000001010
 UPC as Printed       000000000101
 Item Number          0000000101
 Category
 Other Income Ind
 Funding Type
 Quantity Sold        1
 Serial Number
 Upc As Scanned
 Quantity Returned    0
 Subcategory
 Discount Percent
 Item Type            I
 Linked To
 Item Sequence        1



file:///C:/Users/89z/AppData/Local/Microsoft/Windows/Temporary%20Internet%20Files/C... 6/3/2020
TC 410164802696183984551                                                    Page 5 of 8
    Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 6 of 9 PageID #: 99


 Taxes Applied
 Original Price      4500
 Return Reason
 Sis Sequence Number
 Department Number 87
 Tax Flags           000000000000
 Discount
 UPC as Scanned      00037102170240
 UPC as Printed      003710217024
 Item Number         0000256218
 Category
 Other Income Ind
 Funding Type
 Quantity Sold       1
 Serial Number
 Upc As Scanned
 Quantity Returned   0
 Subcategory
 Discount Percent
 Item Type           I
 Linked To
 Item Sequence       2
 Taxes Applied
 Original Price      498
 Return Reason
 Sis Sequence Number
 Department Number 56
 Tax Flags           010000000000
 Discount            0
 UPC as Scanned       00037102170240
 UPC as Printed       003710217024
 Item Number          0000256218
 Category
 Other Income Ind
 Funding Type
 Quantity Sold        1
 Serial Number
 Upc As Scanned
 Quantity Returned    0
 Subcategory




file:///C:/Users/89z/AppData/Local/Microsoft/Windows/Temporary%20Internet%20Files/C... 6/3/2020
TC 410164802696183984551                                                     Page 6 of 8
    Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 7 of 9 PageID #: 100


 Discount Percent
 Item Type           I
 Linked To
 Item Sequence       3
 Taxes Applied
 Original Price      498
 Return Reason
 Sis Sequence Number
 Department Number 56
 Tax Flags           010000000000
 Discount            0
 UPC as Scanned      00037102170240
 UPC as Printed      003710217024
 Item Number         0000256218
 Category
 Other Income Ind
 Funding Type
 Quantity Sold       1
 Serial Number
 Upc As Scanned
 Quantity Returned   0
 Subcategory
 Discount Percent
 Item Type           I
 Linked To
 Item Sequence       4
 Taxes Applied
 Original Price      498
 Return Reason
 Sis Sequence Number
 Department Number 56
 Tax Flags           010000000000
 Discount            0
 UPC as Scanned       00042000967650
 UPC as Printed       004200096765
 Item Number          0000306453
 Category
 Other Income Ind
 Funding Type
 Quantity Sold        1




file:///C:/Users/89z/AppData/Local/Microsoft/Windows/Temporary%20Internet%20Files/C... 6/3/2020
TC 410164802696183984551                                                     Page 7 of 8
    Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 8 of 9 PageID #: 101


 Serial Number
 Upc As Scanned
 Quantity Returned   0
 Subcategory
 Discount Percent
 Item Type           I
 Linked To
 Item Sequence       5
 Taxes Applied
 Original Price      2098
 Return Reason
 Sis Sequence Number
 Department Number 94
 Tax Flags           100000000000
 Discount
 UPC as Scanned      00078742153280
 UPC as Printed      007874215328
 Item Number         0000477263
 Category
 Other Income Ind
 Funding Type
 Quantity Sold       1
 Serial Number
 Upc As Scanned
 Quantity Returned   0
 Subcategory
 Discount Percent
 Item Type           I
 Linked To
 Item Sequence       6
 Taxes Applied
 Original Price      978
 Return Reason
 Sis Sequence Number
 Department Number 57
 Tax Flags           010000000000
 Discount
 UPC as Scanned       00078742143500
 UPC as Printed       007874214350
 Item Number          0000127567




file:///C:/Users/89z/AppData/Local/Microsoft/Windows/Temporary%20Internet%20Files/C... 6/3/2020
TC 410164802696183984551                                                     Page 8 of 8
    Case: 4:20-cv-00706-SNLJ Doc. #: 6-2 Filed: 06/05/20 Page: 9 of 9 PageID #: 102


 Category
 Other Income Ind
 Funding Type
 Quantity Sold       1
 Serial Number
 Upc As Scanned
 Quantity Returned   0
 Subcategory
 Discount Percent
 Item Type           I
 Linked To
 Item Sequence       7
 Taxes Applied
 Original Price      1168
 Return Reason
 Sis Sequence Number
 Department Number 46
 Tax Flags           010000000000
 Discount




file:///C:/Users/89z/AppData/Local/Microsoft/Windows/Temporary%20Internet%20Files/C... 6/3/2020
